The opinion of the Court, after a continuance, was drawn up by
Weston C. J.
The party injured by the alleged embezzlement, has started no objection to the right of salvage, but has actually paid the sum, which the parties in interest agreed to accept; and as the jury have found, without any diminution, on account of any supposed misconduct in the plaintiff. We think then, that the defendants must be held to have received his portion of the salvage in trust for him, and for his use. Upon these facts, we cannot dis*175cern tbe equity of tlic defence now set up. The question of salvage has been settled and liquidated, without deduction. It does not appear to üs, that the defendants have any just right to open it, in order to secure to tbemselyes a greater intemst in the proceeds, at the plaintiff’s expense.
We have besides great doubts, whether the facts, upon which the defence is placed, have not been negatived by the jury. The instructions of the Judge, and the answer of the jury, when their verdict was returned, are stated in very intelligible language; and it would be of dangerous tendency, to suffer the facts to be disturbed, by the avowed misapprehension of a juror, some days after the verdict was affirmed.

Exceptions overruled.